                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF LOUISIANA
                          LAFAYETTE DIVISION

WILLIAM C. MURRAY                             CIVIL ACTION NO. 6:19-cv-01143

VERSUS                                        JUDGE JUNEAU

WAITR HOLDINGS INC.                           MAGISTRATE JUDGE HANNA

                                    JUDGMENT

      This matter was referred to United States Magistrate Judge Patrick J. Hanna

for report and recommendation. After an independent review of the record, and

consideration of objections filed, this Court concludes that the Magistrate Judge’s

report and recommendation is correct and adopts the findings and conclusions

therein as its own. Accordingly,

      IT IS ORDERED, ADJUDGED, AND DECREED that that the motion to

compel arbitration and dismiss the plaintiff’s complaint (Rec. Doc. 3) is granted in

part and denied in part. More particularly, the motion is granted to the extent that it

seeks to compel arbitration of the plaintiff’s claims but denied to the extent that it

seeks dismissal of the plaintiff’s claims, consistent with the report and

recommendation. Further, this matter is administratively closed pending arbitration.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 13th day of

February, 2020.

                                             ______________________________
                                             MICHAEL J. JUNEAU
                                             UNITED STATES DISTRICT JUDGE
